Title: To George Washington from Robert Morris, 27 February 1777
From: Morris, Robert
To: Washington, George



Dear Sir
Philada Feby 27th 1777

I have your favour of the 22d Inst. which wears a very serious countenance and the opinion I entertain of the Strength of your judgement and propriety of your observations, creates doubts in my Mind which I confess I had discarded, as to the safety of this City. from various Accounts I have been taught to believe that the Enemy have since Christmass lost so many Horses, are in such want of Forage, and their remaining Cavalry so worn down, that the defects in this department alone wou’d render any Movement of their Main body impossible without strong reinforcements. If such be their situation, a reinforcement of Men without fresh & large supplys of Horses, Waggons & Forage, wou’d only embarras them, and oblige ’em the sooner to quit their present station. and probably this may still happen, but when I find you so very Urgent to have the public stores removed from hence, knowing as you must, that the expence & loss or Waste arising by such removal, amounts almost to the same thing as a total destruction of

them It seems to convince me I have been misinformed as to the real state of the Enemy with respect to Horses Waggons & Forage, especially as you don’t say one Word of their deficiencys in these articles that I remember. I have therefore complyed litterally with your wishes & the Committee have given orders to every department to remove all stores not immediately wanted, as fast as they can.
It seems to me however that the Enemy will be pressed with very great difficultys in their designs on this place. allowing some degree of truth to their want of Horses Waggons and Forage, those wants will be infinitely more felt since the late fall of Snow than before for the Snow before it Melts will exceedingly impede the Motions of the Stoutest Horses. they will require more dry food as nothing can be got from the sod and the difficulty of obtaining such food, as I apprehend, will be greatly encreased by Your parties particularly the Rifle Men. When the Snow Melts it will render the Road totally impassable for the Carriages must then be dragged through Mud instead of Snow in short my Dear Sir I cannot help concieving that General Howe’s situation somewhat resembles that of a Strong Bull in Trammells, sensible of his own Strength, he grows mad with rage & resentment when he finds himself deprived of the use of it The Bull may not so well understand the causes of his disapointment & therefore may be more patient & I fancy if my picture has any resemblance to the truth patience wou’d be of great use to the British Commander. If you find him embarrassed in these trammells provided by kind Providence I hope you will be able to teaze & harrass him untill our New Inlistments shall put him in Your power, or oblige him to take Shelter onbd the Shipping provided for that & other purposes.
I do not like to be too sanguine & yet it is very necessary in a Contest like this we are engaged in to view the best side of the picture frequently. remember good Sir, that few men ever Keep their feelings to themselves, & that it is necessary for example sake, that all leaders shoud feel & think bold in order to inspirit those that look up to them, Heaven (no doubt for the Noblest purposes) has blessed you with a Firmness of Mind Steadiness of Countenance and patience in Sufferings that give You infinite advantages over other Men this being the case You are not to depend on other Peoples exertions being equal to your own, One Mind feeds & thrives on misfortunes by finding resources to get the better of them, another sinks under their weight, thinking it impossible to resist and as the latter description probably includes the Majority of Mankind we must be cautious of alarming them, under this Idea I have been backward about removing the public Stores, well knowing that a panic is sooner Caused than retrieved, and I confess myself much hurt At finding you Concerned your admonitions

on that score were not attended to; during our greatest alarm here and when our prospects were at the Worst, when my inward feelings were most wrung, I put a good face on things and was then Convinced it was of infinite use. I hate deception and cannot wish any thing like it shou’d ever escape You, but I really think if the bright side of our affairs were sometimes to be painted by your pen or Sanctifyed by your Name it wou’d draw forth the exertions of Some good Men sooner than distress does from others. I hope you will excuse me for this stile of writing which almost amounts to the Confidential and was I sure of such being received in the same light in which I write it, I shou’d lament to You the absence of many great good & Valuable Men from Congress, for if great care is not taken that Body, so respectable from the Nature of the appointment, the Importance of its objects and the respectable Characters of its heretofore individual Members, will loose great part of its Weight & Consequence in the Eyes of our own people, We have now to lament the absence from the public Councils of America, of a Johnson, a Jay R. R. Livingston, Duane, Deane, W. Livingston Franklin, Dickenson, Harrison, Nelson, Hooper Rutledge & others not less Conspicuous, without any proper appointments to fill their places and this at the very time they are most wanted, or wou’d be so, if they had not very wisely supplied the deficiency by Delagating to your Excellency Certain powers that they durst not have entrusted to any other Man, but what is to become of America & its cause if a constant fluctuation is to take place amongst its Counsellors & at every change we find reason to view it with regret, however this is deviating from my own plans, I am holding up the wrong side of the picture, altho I am one of those People who think the best part of the Community will ultimately swim at top, notwithstanding others get uppermost during the general jumble, and I can see the way to liberty & happiness through the Cloud or mist before us. I beg your Pardon for takeing up so much of your time & remain Your Excellencys most Obedt & very hble Servant

Robt Morris


P.S. I venture to tell Mr Tilghman here that I recd his letter & sent the enclosure to his Father. I hope my letter herewith to Genl Lee may go in safe & the Money be pd to him.

